       Case: 3:18-cv-02287-JJH Doc #: 9 Filed: 11/19/18 1 of 3. PageID #: 45




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION


DEAN A. KOCH                                        :       C.N. 3:18-cv-02287

       Plaintiff,

v.                                                  :       JUDGE JEFFREY HELMICK

STATE OF OHIO
DEPARTMENT OF NATURAL RESOURCES
DIVISION OF WILDLIFE            :

       Et al.,
                                                    :
       Defendants.


      MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD
TO COMPLAINT FOR DEFENDANTS DEPARTMENT OF NATURAL RESOURCES
DIVISION OF WILDLIFE, JAMES ZEHRINGER DIRECTOR, GINO BARNA, GARY
MANLEY, BRIAN BURY, AND SCOTT ZODY, CHIEF, IN HIS OFFICIAL CAPACITY


       Now comes counsel for Defendants State of Ohio Department of Natural Resources-

Division of Wildlife, James Zehringer Director, Gino Barna, Gary Manley, Brian Bury, and Scott

Zody, Chief of the Division of Wildlife, in his official capacity, and hereby move pursuant to

Fed. R. Civ. P. 6(b)(1)(A) for an extension of time of twenty (20) days in which to answer or

otherwise plead to Plaintiff’s Complaint, for the reasons set forth in the accompanying

memorandum.

                                     Respectfully Submitted,
                                     MICHAEL DEWINE

                                     /s/ Daniel J. Martin
       Case: 3:18-cv-02287-JJH Doc #: 9 Filed: 11/19/18 2 of 3. PageID #: 46



                                     Daniel J. Martin (0065249)
                                     W. Scott Myers (0040686)
                                     Assistant Attorneys General
                                     Environmental Enforcement Section
                                     2045 Morse Road, Bldg. A-3
                                     Columbus, Ohio 43229-6693
                                     Phone: 614-265-7071
                                     Fax 614-268-8871
                                     Daniel.martin@ohioattorneygeneral.gov
                                     Scott.myers@ohioattorneygeneral.gov

                               MEMORANDUM

       Counsel respectfully requests an extension of twenty (20) days to answer or otherwise

plead to Plaintiff’s Complaint. Based on the earliest service date of October 30th, ODNR

Defendants request until on or before December 10th, 2018 to file an answer or other responsive

pleading. Counsel needs additional time to review the complaint and respond on behalf of

multiple Defendants. Counsel for Plaintiff has been advised of the request via telephone on

November 16, 2018, and he does not object to the extension request. This is the first extension

request and would not prejudice the parties.

                                     Respectfully Submitted,
                                     MICHAEL DEWINE

                                     /s/ Daniel J. Martin
                                     Daniel J. Martin (0065249)
                                     W. Scott Myers (0040686)
                                     Assistant Attorneys General
                                     Environmental Enforcement Section
                                     2045 Morse Road, Bldg. A-3
                                     Columbus, Ohio 43229-6693
                                     Phone: 614-265-7071
                                     Fax 614-268-8871
                                     Daniel.martin@ohioattorneygeneral.gov
                                     Scott.myers@ohioattorneygeneral.gov
       Case: 3:18-cv-02287-JJH Doc #: 9 Filed: 11/19/18 3 of 3. PageID #: 47



                         CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Motion for Extension and

Memorandum in Support was served this 19th day of November, 2018, upon counsel of record by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system, and via regular U.S. Mail at the following addresses:

George Katchmer Attorney at Law
1886 Brock Road N.E.
Bloomingburg, Ohio 43106
Counsel for Plaintiff

Constitutional Offices
Ohio Attorney General’s Office
30 East Broad Street.
Columbus, Ohio 43215


                                                     /s/Daniel J. Martin


 
